UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1501



ADAM L. PERKINS,

                                              Plaintiff - Appellant,

          versus


TOWN   OF   PRINCEVILLE;   PRINCEVILLE    POLICE
DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:04-cv-00168-H)


Submitted:   December 11, 2006            Decided:   February 7, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adam L. Perkins, Appellant Pro Se. Melissa Robin Davis, Alycia
Sarah Levy, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North
Carolina, Norwood Pitt Blanchard, III, CRANFILL, SUMNER & HARTZOG,
LLP, Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adam   L.   Perkins     appeals    the   district     court’s   order

granting    summary     judgment    against     Perkins    on   his   claims   of

religious discrimination and failure to accommodate under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See Perkins v. Town of Princeville, No. 4:04-cv-00168-H

(E.D.N.C. Apr. 19, 2006).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and     argument    would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 2 -